TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00214-CV


                   Terry Burns, M.D., and Stephen M. Rapkin, Appellants

                                                  v.

  The City of San Antonio, Texas, acting by and through the City Public Service Board of
       San Antonio, Texas, and Ken Paxton, Attorney General of Texas, Appellees


              FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-20-006848, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Terry Burns, M.D., and Stephen M. Rapkin attempt to appeal from the trial

court’s denial of their motion for new trial. See Tex. R. Civ. P. 329. Appellee the City of San

Antonio, Texas, acting by and through the City Public Service Board of San Antonio, Texas, has

filed a motion to dismiss the appeal, arguing that this Court lacks jurisdiction. See Tex. R. App.

P. 42.3(a). Appellants filed a response to the City’s motion, and the Attorney General filed a

letter brief asserting his neutrality in this dispute, except that he opposes the City’s requested

dismissal on one ground (a ground that we do not reach in this opinion). For the following

reasons, we grant the City’s motion to dismiss.

               The following summary frames the factual and procedural background of the

jurisdictional dispute. On November 12, 2020, the City filed an action in Travis County District

Court under Chapter 1205 of the Government Code—commonly known as the “Expedited
Declaratory Judgment Act” (EDJA), see Tex. Gov’t Code §§ 1205.001–.152—seeking to

“adjudicate the legality, validity and enforceability of 26 series of public securities . . . and the

related City ordinances . . . pursuant to which each such series of Public Securities are issued and

now remain outstanding.” The City alleged that the ordinances at issue “confirm[] and extend[]

investment of the management and control” of its electric and gas utility systems (Systems) in

the Board, pursuant to the ordinances’ “Governance Provisions” establishing Board membership

requirements and term limits, among other items.

               According to the City’s original petition, the validity of the securities and

authorizing ordinances “have been brought into question by a [citizen] initiative petition . . . that

seeks to alter the management, control and operation of the Systems” through voter approval

of a proposed amendment to the City’s charter. See Tex. Loc. Gov’t Code § 9.004(a) (“The

governing body [of a municipality] shall submit a proposed charter amendment to the voters for

their approval at an election if the submission is supported by a petition signed by a number of

qualified voters . . . .”). The City asserted that “[t]he contemplated Charter Amendments are

directly contrary to and would unconstitutionally and impermissibly amend and impair the

City’s contractual obligations set forth in each of the Ordinances, including without limitations,

the terms of the Governance Provisions . . . [, and] the Initiative Petition attacks the City’s

contractual obligations with the holders” of the public securities under the ordinances. The City

alleged that “at least one of the national credit rating agencies” had revised its outlook for the

City from “stable” to “negative,” based in part on the existence and pendency of the initiative

petition, and that the City “depends upon favorable credit ratings and outlooks to borrow money

at low interest rates where even small incremental changes can have tremendous financial



                                                 2
impact.” When the City filed its original petition, the initiative petition had not attained the

requisite 20,000 signatures to place the proposed charter amendment on the ballot.

               Pursuant to the EDJA, the City served the Attorney General with a copy of its

petition and provided “interested parties” with notice by publication. See Tex. Gov’t Code

§§ 1205.041 (including among list of “interested parties” all persons who reside in territory of

securities issuer), .042 (“Service of Notice on Attorney General; Waiver of Service”), .043

(providing details of timing and venue of publication notice); see also id. § 1205.044 (“The

effect of notice given under Sections 1205.041 and 1205.043 is that: (1) each person described

by Section 1205.041(a) is a party to the action; and (2) the court has jurisdiction over each

person to the same extent as if that person were individually named and personally served in the

action.”). No person became a “named party” to the suit by filing an answer or intervening. See

id. § 1205.062. After a bench trial, the district court rendered judgment on December 7, 2020,

granting the City’s requested declaratory relief and expressly validating the securities and

ordinances. Pursuant to the EDJA’s terms, the judgment is “binding and conclusive” against any

party to the action, whether named and served with notice or served by publication. See id.

§ 1205.151(b). The judgment also granted the City injunctive relief. See id. § 1205.151(c)

(providing that judgment “is a permanent injunction against the filing by any person of any

proceeding contesting the validity of . . . the public securities,” public security authorization,

and “any adjudicated matter and any matter that could have been raised in the action”). No

party filed an appeal of the judgment. See id. § 1205.068 (providing that “any party” to EDJA

action may appeal judgment, that “judgment from which an appeal is not taken is final,” and

that appeals are accelerated and take “priority over any other matter, other than writs of

habeas corpus”).

                                                3
               On February 23, 2021, appellants filed their “Motion for New Trial Under

Rule 329, T.R.C.P. and Plea to the Jurisdiction” (Motion) in the same cause number as the

underlying EDJA action, identifying themselves as registered voters in the City and as some of

the “organizers of the charter amendment petition.” They alleged that the City filed its “secret”

EDJA suit when petitioners had gathered 14,000 signatures and that the suit’s “actual sole

purpose” was to permanently enjoin the organizers and “all residents” of the City “from ever

attempting to change the governance or policies of the city-owned utility by home rule charter

amendment, under the pretense that such changes would breach provisions of the bonds.” They

alleged that the City had been “well aware” of the organizers’ identities but nonetheless did not

provide them “actual notice” of the suit; “deliberately kept interested citizens from participating”

in the suit; and “did not announce [the suit] publicly until January 7, 2021, in an attempt to

foreclose appeal under § 1205 accelerated appeal procedures.” Appellants asserted that the

trial court lacked subject-matter jurisdiction and that the judgment was therefore void, praying

that the trial court set aside the judgment and dismiss the suit for want of jurisdiction. See

PNS Stores, Inc. v. Rivera, 379 S.W.3d 267, 272 (Tex. 2012) (“A void judgment . . . can be

collaterally attacked at any time.”). They further asserted that they were entitled to a new trial

because their due-process rights were violated when the City provided them publication notice

only, citing City of Magnolia v. Magnolia Bible Church, 629 S.W.3d 471, 476–78 (Tex. App.—

Austin 2020, no pet.) (Rose, C.J., concurring). The trial court denied the motion, and appellants

filed a notice of appeal on May 5, 2021.

               The City contends that this Court has no jurisdiction over the appeal because

appellants’ notice of appeal was untimely. We agree. For purposes of this analysis, we assume

without deciding that appellants are “defendant[s]” under Rule 329 and were entitled to file a

                                                 4
Rule 329 motion for new trial in the underlying EDJA action. Compare id. at 478 (Rose, C.J.,

concurring) (The “failure of due process eliminates the need to determine whether Rule 329

applies to EDJA judgments generally[.]”), with id. at 483 (Triana, J., concurring) (“Rule 329

applies to suits under the EDJA.”), with id. at 486 (Baker, J., dissenting) (“[A]pplying Rule 329

to rulings under the EDJA is inconsistent with the legislative scheme.”). Rule 329 permits a

“defendant” to file a motion for new trial within two years of a signed judgment in a case “in

which judgment has been rendered on service of process by publication, when the defendant has

not appeared in person or by attorney of his own selection.” Tex. R. Civ. P. 329 (providing that

court “may grant” motion upon defendant’s “showing good cause, supported by affidavit”).

Appellants filed their Motion seventy-eight days after the trial court rendered its final judgment

in the EDJA action. When a Rule 329 motion is filed more than thirty days after the judgment is

signed, the appellate timetable runs from the date the motion for new trial is filed. See Tex. R.

App. P. 4.4; see also Tex. R. Civ. P. 306a(7) (providing for same resetting of judgment date and

applying it to trial court’s period of plenary power), 329(d) (providing that time period shall be

computed pursuant to Rule 306a(7) if motion filed more than thirty days after judgment signed).

               In an accelerated appeal, a notice of appeal must be filed within twenty days after

the judgment is signed or, if a proper extension request is made and granted, within thirty-five

days. See Tex. R. App. P. 26.1(d), .3. Accelerated appeals include those “required by statute to

be accelerated or expedited,” see id. R. 28.1(a), and the filing of a motion for new trial “will

not extend the time to perfect an accelerated appeal,” see id. R. 28.1(b). The EDJA provides

that appeals under the act are to be “governed by the rules of the supreme court for accelerated

appeals.” Tex. Gov’t Code § 1205.068(e). Therefore, appellants were required to file their notice

of appeal by March 15, 2021, or—per the one available fifteen-day extension—by March 30.

                                                5
Because appellants did not file their notice of appeal until May 5, they did not properly perfect

their appeal and this Court is without jurisdiction over it. See In re United Servs. Auto Ass’n,

307 S.W.3d 299, 307 (Tex. 2010) (orig. proceeding) (explaining that requirement of timely

notice of appeal is jurisdictional).

                Appellants counter that this appeal should be considered under the standard

timelines rather than the accelerated ones because their Motion is in substance “equivalent to an

equitable bill of review.” See In re A.A.S., 367 S.W.3d 905, 909 (Tex. App.—Houston [14th

Dist.] 2012, no pet.) (noting that petition for bill of review is brought as “a separate ‘suit’” from

underlying suit in which judgment at issue was rendered, and appeal from denial of petition

for bill of review is not accelerated even if underlying suit is); see also Caldwell v. Barnes,

975 S.W.2d 535, 537 (Tex. 1998) (“A bill of review is an equitable proceeding brought by a

party seeking to set aside a prior judgment that is no longer subject to challenge by a motion for

new trial or appeal.”). Appellants support their argument by citing caselaw in which appellate

courts have construed Rule 329 motions as bills of review and vice versa. See Stock v. Stock,

702 S.W.2d 713, 714–16 (Tex. App.—San Antonio 1985, no writ) (treating Rule 329 motion, in

which appellant contended judgment nunc pro tunc was void because it improperly corrected

judicial errors, as equitable bill of review for purposes of analyzing appellant’s contention,

and holding that judgment was indeed void and must be set aside); Brown v. Breneman,

385 S.W.2d 461, 463 (Tex. App.—Dallas 1964, no writ) (treating bill of review filed in new

cause number as Rule 329 motion for new trial because rule afforded legal statutory remedy to

parties, obviating need of equitable remedy, but dismissing appeal because by setting aside

judgment trial court effectively granted motion for new trial, which ruling is not generally

appealable); Rimbow v. Rimbow, 191 S.W.2d 89, 91 (Tex. App.—Galveston 1945, writ ref’d)

                                                 6
(noting that Rule 329 motion was “in substance and effect” bill of review, which conferred

power on trial court to declare judgment void, and affirming trial court’s determination that

judgment was void).

               However, each of those three opinions is distinguishable from the circumstances

here. In Stock, the appellate court did not address its own jurisdiction, presumably because there

was no dispute that the right to appeal had been timely perfected. 702 S.W.2d at 714–16. In

Brown, the petition for bill of review had been filed in a new cause number, unlike the Motion

here. 385 S.W.2d at 463. And the procedural posture in Rimbow was opposite from that here

because the trial court had rendered an order granting the appellant’s requested relief by

rendering an order voiding the prior challenged judgment. 191 S.W.2d at 91. None of those

three cases addressed how the appellate court’s construction of the motion at issue could affect

perfection of an appeal. Moreover, those courts’ willingness to construe the motions at issue

liberally and in accordance with their substance was in the context of conducting their review of

the trial court’s rulings after appellate jurisdiction had (presumably) been established. Here,

we do not reach the question of the propriety of the trial court’s ruling unless our appellate

jurisdiction exists, and we have determined that it does not.

               Appellants alternatively contend that this Court has jurisdiction over the trial

court’s denial of their Motion because its substance constituted a “collateral attack” on the

EDJA judgment, independently of their request for a new trial. Although appellants did not use

the phrase “collateral attack” in the style or content of their Motion, we acknowledge that the

Motion’s substance arguably supports the conclusion that they were attempting to lodge a




                                                 7
collateral attack on the judgment.1 See Browning v. Prostok, 165 S.W.3d 336, 346 (Tex. 2005)

(noting that void judgment may be collaterally attacked and that judgment “is void only when it

is apparent that the court rendering judgment ‘had no jurisdiction of the parties or property, no

jurisdiction of the subject matter, no jurisdiction to enter the particular judgment, or no capacity

to act’” (quoting Browning v. Placke, 698 S.W.2d 362, 363 (Tex. 1985))); see also In re E.R.,

385 S.W.3d 552, 566 (Tex. 2012) (“A complete failure of service deprives a litigant of due

process and a trial court of personal jurisdiction; the resulting judgment is void and may be

challenged at any time.”).

               However, appellants filed their Motion in the same cause number as the

underlying EDJA action rather than as a new proceeding, which is contrary to the proper

procedure for lodging collateral attacks. See Travelers Ins. v. Joachim, 315 S.W.3d 860, 863

(Tex. 2010) (“A void order is subject to collateral attack in a new lawsuit.”); In re Emerson,

No. 06-19-00067-CV, 2019 WL 3756231, at *2–3 (Tex. App.—Texarkana Aug. 9, 2019, orig.

proceeding) (mem. op.) (concluding that, because party attempted to lodge collateral attack in

same cause number in which judgment was rendered, rather than by initiating new case, trial

court lacked authority over attempted collateral attack); In re Thompson, 569 S.W.3d 169, 172

(Tex. App.—Houston [1st Dist.] 2018, orig. proceeding) (“A collateral attack is accomplished

       1
          Appellants contended, for instance, that (1) the judgment was void because the trial court
“lacked jurisdiction to enjoin the charter amendment process,” citing City of Austin v. Thompson,
219 S.W.2d 57, 59 (Tex. 1949) (“[I]t is beyond the power of a court of equity to enjoin an
election or any incident to it . . . .”), and (2) the judgment was void because they were deprived
of their constitutional right to due process, citing City of Magnolia v. Magnolia Bible Church,
629 S.W.3d 471, 476–78 (Tex. App.—Austin 2020, no pet.) (Rose, C.J., concurring); see also
In re Merino, 542 S.W.3d 745, 749 (Tex. App.—Houston [14th Dist.] 2018, orig. proceeding)
(noting that courts are to give effect to substance of motions rather than to their title or form and
concluding that because motion for new trial did not assert collateral attack, refer to collateral
attacks, or cite caselaw involving collateral attack, it did not constitute collateral attack).

                                                 8
through initiating a new cause under a different cause number that challenges the effect of the

original judgment.”); see also Browning, 165 S.W.3d at 346 (“A collateral attack is an attempt to

avoid the binding force of a judgment in a proceeding not instituted for the purpose of correcting,

modifying, or vacating the judgment, but in order to obtain some specific relief which the

judgment currently stands as a bar against.”). It is black-letter law there can be only one final

judgment in a cause except as otherwise specifically provided by law. See Tex. R. Civ. P. 301;

Ventling v. Johnson, 466 S.W.3d 143, 149 (Tex. 2015). The final judgment rendered in cause

number D-1-GN-20-006848 is the EDJA judgment that appellants contend is void. Although

appellants’ filing of the Motion reset the date of the EDJA judgment for calculating the date by

which appellants needed to perfect their appeal, see Tex. R. App. P. 4.4, the EDJA judgment

remained the sole final judgment in cause number D-1-GN-20-006848, regardless of whether

appellants are correct that the EDJA judgment is void, see Newsom v. Ballinger Indep. Sch. Dist.,

213 S.W.3d 375, 380 (Tex. App.—Austin 2006, no pet.) (observing that “a void judgment can be

final for purposes of appeal”). Simply because the trial court rejected appellants’ arguments for

why the judgment was allegedly void does not transmute its order denying appellants’ Motion

into an appealable, final judgment. See Macklin v. Saia Motor Freight Lines, Inc., No. 06-11-

00138-CV, 2012 WL 690289, at *1 (Tex. App.—Texarkana Mar. 2, 2012, no pet.) (mem. op.)

(dismissing for lack of jurisdiction appeal from denial of motion to set aside judgment because

“[a]n order denying a motion for reconsideration or motion for new trial is not a judgment, and is

not independently appealable”); cf. Tex. Civ. Prac. & Rem. Code § 51.014(a) (enumerating types

of interlocutory orders that are appealable).

                Lacking jurisdiction over this appeal, we accordingly dismiss it. See Tex. R. App.

P. 42.3(a), 43.2(f).

                                                9
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Jurisdiction

Filed: November 18, 2021




                                              10